Appeal from a judgment of the Supreme Court at Special Term, entered December 16, 1976 in Albany County, which converted plaintiffs’ article 78 proceeding into an action for declaratory judgment, declared certain Medicaid reimbursement rates established by defendant null and void, and remanded the matter to defendant for further proceedings. We are constrained to reverse the judgment of Special Term and dismiss the petition under the authority of Matter of Bradley v Whalen (58 AD2d 664) and Matter of Park Crescent Nursing Home v Whalen (55 AD2d 801, app dsmd 42 NY2d 975). (See, also, Demisay v Whalen, 59 AD2d 444.) Judgment reversed, on the law, and petition dismissed, without costs. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.